Citation Nr: 1112501	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), for the portion of the appeal period extending from May 29, 2003 to July 1, 2009.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD, for the portion of the appeal period extending from July 2, 2009, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Roanoke, Virginia, which granted an initial increased rating of 50 percent for PTSD, effective from May 29, 2003, the date of the original service connection claim for PTSD.

In October 2010, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the parties agreed to hold the record open for 30 days to allow for the submission of additional evidence.  Additional evidence was added to the record during that time period, which was accompanied by a waiver.

In deciding the claim on appeal, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  In this case, the file contains evidence sufficient to evaluate the claim for the appeal period extending from May 29, 2003 to July 1, 2009.  However, additional evidentiary development is required prior to adjudication of the claim for an evaluation in excess of 50 percent for PTSD, for the portion of the appeal period extending from July 2, 2009, forward.  As such the claims have been bifurcated as shown on the title page.  

The claim of entitlement to an evaluation in excess of 50 percent for PTSD, for the portion of the appeal period extending from July 2, 2009 forward, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the portion of the appeal period extending from May 29, 2003 to July 1, 2009, PTSD has been manifested occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met for the portion of the appeal period extending from May 29, 2003 to July 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in August 2003 (addressing the elements of service connection prior to the grant of service connection for PTSD), and again in May 2005 (addressing the elements pertinent to the increased rating claim).  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component of increased (staged) ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in a letter dated in October 2008.  The RO readjudicated the claim in Supplemental Statements of the Case issued in September 2009 and February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  The Veteran and his spouse provided testimony at a Board hearing held before the undersigned Veterans Law Judge in September 2010.  Additional evidence was added to the record subsequent to the hearing, which was accompanied by a waiver.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, three examinations were conducted by QTC (November 2003, May 2005, July 2009).  In hearing testimony provided in 2010, the Veteran made some vague and general statements to the effect that the QTC examination conducted in July 2009, was inadequate.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In addition, the examiner must describe the disability, if any, in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Veteran maintains that the 2009 examination was too structured and questioned whether doctor conducting the evaluation was qualified to evaluate him.  A review of the July 2009 reflects that it was conducted by an MD and was extremely comprehensive, summarizing the Veteran's social and industrial history, the history of his PTSD, and documenting the Veteran's lay complaints and reported symptomatology.  A full mental status examination was conducted, a diagnosis was rendered, and a GAF (Global Assessment of Functioning) score was assigned.  For the reasons set forth above, the Board finds no basis for the Veteran's assertion that the July 2009 examination report is inadequate.  Hence the evidence on file is sufficient for rating purposes and remand for a VA examination is not required as related to the portion of the appeal period prior to July 2, 2009.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

The Veteran filed an original service connection claim for PTSD on May 29, 2003.  By rating action of April 2004, service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective from May 2003.  In the August 2005 rating action on appeal, the RO granted an increased initial evaluation of 50 percent for PTSD, effective May 29, 2003, the date of the original service connection claim for PTSD.

A QTC examination was conducted in November 2003 and the Veteran's records were reviewed.  The report indicates that the Veteran was employed as an engineer and that he had been married for almost 20 years and had 4 children, one of whom lived at home.  He described marital problems and also indicated that he did not have any friends and was not involved in community activities except for attending church, weekly.  The Veteran's reported symptoms included: decreased energy and libido; nightmares; sleep impairment; angry episodes; isolation; avoidance; startle response; and hypervigilance.  He denied having suicidal ideation or any suicide attempts.  Mental status examination revealed that the Veteran was well groomed and fully oriented.  Mood was depressed and the Veteran acknowledged having paranoid ideation, as well as some violent thoughts, without suicidal ideation.  There was an indication of mild memory deficit.  He denied having obsessions or compulsions.  Chronic PTSD and dysthymia were diagnosed and a GAF (Global Assessment of Functioning) score of 56-58, related to PTSD was assigned.  

The file contains a private medical report of late March 2005 at which time the Veteran was seen for a neurological evaluation following a possible seizure episode occurring earlier in March 2005.  At that time, the Veteran was at work arguing with his boss and becoming extremely angry when his body shut down and he passed out.  The Veteran was brought to the ER and it was noted that he was having flashbacks to Vietnam and was very emotional.  A CT scan revealed a pituitary macroadenoma.  An impression of questionable seizure or pseudo-seizure given the diagnosed PTSD, was made.  A subsequent private medical record indicates that the pituitary tumor was excised later in 2005.

A PTSD examination was conducted by QTC in May 2005 and the claims file and medical records were reviewed.  The Veteran's reported symptoms included: nightmares and intrusive thoughts of Vietnam; isolation; irritability; insomnia; exaggerated startle response; and hypervigilance.  The Veteran indicated that his PTSD symptoms had greatly impaired his career, citing his pay as related to his qualifications, and problems with his boss and authority figures in general, as examples.  He also indicated that he and his wife were estranged as she was fed up with him.  The Veteran noted that he had a panic attack and angry episode in April 2005 following a poor evaluation at work, with no such subsequent incidents.  His last outpatient care was received through VA in October 2003.  The report indicated that the Veteran had a degree (BS) in electrical engineering and that he had been married for 28 years with four children.  

Mental status examination revealed that the Veteran was well-oriented and that his speech was normal, affect was restricted and mood was frustrated.  Thoughts were goal directed and there was no evidence of memory or cognition impairment.  Insight and judgment were fair.  He denied having any hallucinations.  PTSD was diagnosed and a GAF score of 55 was assigned. 

VA records indicate that when seen in April 2006, the Veteran's PTSD symptoms were listed as: anger; exaggerated startle response; intrusive symptoms; flashbacks; insomnia and nightmares.  It was noted that the Veteran might have sleep apnea, which was exacerbating his PTSD symptoms.  Mental status examination revealed that the Veteran was appropriately dressed and groomed, with appropriate affect and irritable/depressed mood.  Insight and judgment were unimpaired.  There was no evidence of psychotic symptoms or of suicidal or homicidal ideation.  Chronic PTSD and obstructive sleep apnea were diagnosed.  In June 2006, the Veteran's complaints also included memory problems and relationship difficulties with others.  It was noted that the Veteran continued to have chronic PTSD symptoms and depressed mood.  The report indicated that he was living with his wife and working.  Mental status examination revealed that the Veteran was appropriately dressed and groomed, with appropriate affect and irritable mood.  Insight and judgment were unimpaired.  There was no evidence of psychotic symptoms or of suicidal or homicidal ideation.  Chronic PTSD was diagnosed.

The file contains a PTSD fact sheet issued by VA, entitled "Findings from the National Vietnam Veterans' Readjustment Study" indicating that the most important overall conclusion reached revealed that the majority of Vietnam Veterans appeared to have successfully readjusted post-war and were experiencing few symptoms of psychological disorders with a substantial minority experiencing from more significant problems and symptoms.  Also on file is information from the Bureau of Labor statistics, relating to occupational employment and wages in May 2005, reflecting that the estimated income for an electronic engineer in Virginia was $ 83,710.00.

In a statement provided in June 2006, the Veteran reported that his PTSD was productive of deficiencies at work; anxiety attacks; episodes of anger; flashbacks and sleep impairment. 

The file contains a Vet Center record of November 2008 authored by a licensed social worker.  At that time, the Veteran complained of an increase in intrusive recollections of Vietnam and in symptoms of isolation, to the point that he did not associate with any people other than those associated with his Vet Center treatment group.  The Veteran's symptoms were described as flashbacks and nightmares occurring weekly; years of extreme difficulty communicating with family, co-workers and friends; avoidance of reminders of Vietnam; isolation from social activities; extreme anger from time to time; sleep impairment; difficulty concentrating at home and work; depressed mood and anxiety.  Mental status examination revealed that the Veteran felt depressed and suspicious.  An increase in severity of PTSD during the past few years was noted.  The Veteran's PTSD symptoms were assessed as severe with deficiencies in all areas including work, school and family relations.  It was also commented that his judgment, thinking and communicating with others consistently interfered with his routine daily activities.  The record also indicated that the Veteran had secondary symptoms of depression which had affected his ability to function in a social or work environment.  Chronic PTSD was diagnosed and a GAF score of 45 was assigned.  

When seen by VA in December 2008, symptoms of: nightmares, flashbacks, intrusive thoughts, social isolation; avoidance, depressed/anxious/irritable mood, night sweats, exaggerated startle response, hypervigilance, memory problems, and relationship difficulties with others were noted.  The report indicated that he was living with his wife and working as an electrical engineer.  Mental status examination revealed that the Veteran was appropriately dressed and groomed, with appropriate affect and depressed mood.  Insight and judgment were unimpaired.  There was no evidence of psychotic symptoms or of suicidal or homicidal ideation.  Chronic PTSD was diagnosed.

The file contains a statement to the Veteran from his employer dated in April 2009 stating that due to the threatening nature of comments made at work and of other behavioral concerns stemming from an incident in late March 2009, he would be required to attend and cooperate with a fitness for duty evaluation before being eligible to return to work.  He was informed that he would be on administrative leave pending the evaluation and that failure to comply could result in a disciplinary action or termination.  

A PTSD examination was conducted by QTC in July 2009.  The Veteran's reported symptoms included: impaired concentration and memory; insomnia; flashbacks, sleep impairment; and irritability.  It was noted that the Veteran had been suspended from work for 30 days in or around March 2009, following arguing with and threatening his supervisor.  It was noted that had been employed as an engineer for 20 years and had been with another firm as an engineer for 11 years prior to that.  The report indicated that the Veteran's relationship with is co-workers and supervisor was poor at times.  It was further explained that he had no friends and was isolated from his family.  

Mental status examination revealed that the Veteran was well oriented and appropriately groomed.  Affect and mood were constricted and flattened.  Communication and speech were normal.  There were indications of impaired attention/focus on serial seven testing.  There was no evidence of suspiciousness, panic attacks, hallucinations, delusions or obsessive rituals.  Thought process was appropriate and it was commented that the Veteran was able to read and understand directions without evidence of slowed thought or confusion.  Abstract thinking was normal and judgment was not impaired.  Mild memory impairment, consistent with forgetting names, directions and recent events, was noted.  Suicidal and homicidal ideation were absent on examination, although the Veteran admitted to having occasional suicidal thoughts without any intent.  Behavioral and social impairment associated with PTSD was described as: avoidance from crowds; isolation from the family; constant arguments with spouse; and irritable outbursts at work resulting in a 30-day suspension.  PTSD was diagnosed and a GAF score of 60 was assigned.   

In summary the examiner stated that mentally, the Veteran did not have difficulty performing the activities of daily living, but had difficulty establishing and maintaining effective work and social relationships due to arguments with his wife, distancing from his family and an outburst at work resulting in a 30 day suspension.  It was noted that he also had difficulty understanding complex commands due to decreased memory and concentration.  The examiner commented that the Veteran did not appear to pose any threat of danger or injury to himself or others.  

The Veteran and his spouse presented testimony at a Board hearing held in September 2010.  The Veteran mentioned a disciplinary incident at work which occurred in March 2009 following which he was suspended for 30 days.  The Veteran indicated that subsequent to that time he was still working full-time, but struggling, with no further disciplinary problems.  He mentioned that he was isolated at work and was not very communicative.  His wife indicated that the Veteran was making far less money than he should be given his experience and education and stated that he had been held back due to his PTSD symptomatology.  

Analysis

The Veteran contends that an initial evaluation in excess of 50 percent is warranted for his service-connected PTSD.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

At issue in this case is the question of whether an initial evaluation in excess of 50 percent is warranted for PTSD for the portion of the appeal period extending from May 29, 2003, to July 1, 2009, when the Veteran was last evaluated by VA. 

The evidence establishes that consistently since service connection has been established for PTSD effective from May 2003, steady symptoms of sleep impairment, disturbances of motivation and mood, hypervigilance, irritability, isolation, occasional anger, and difficulty concentrating at home and work; and anxiety have been documented, which are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  In addition, GAF scores assigned during the appeal period have ranged from 45 to 60, generally reflecting moderate to serious impairment.

Socially, the evidence reflects that the Veteran has been in a stable marital situation, having been married for approximately 30 years, albeit with some indication of conflict in the relationship attributed to his difficulties.  It appears that he has interaction with his children and with the Vet Center in an individual and group treatment setting.   These findings in and of themselves are inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  It does appear, however, that the Veteran has some social impairment and difficulty getting along with others, particularly in a work-setting, consistent with difficulty in establishing and maintaining effective work and social relationships as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD.

Industrially, the evidence contained in the file reflects that the Veteran has an engineering degree and has been employed as an engineer with the same firm for 20 years, with 11 years of experience with another firm prior to that.  The Veteran has maintained employment in a full-time capacity for the entirety of the appeal period, in a somewhat isolated position, but with the ability to generally interact adequately with his co-workers and supervisor, except for an isolated incident in March 2009 which resulted in a 30 day suspension following an argument with his supervisor.  

Clinical records and examination reports, to include November 2003 and July 2009 QTC examination reports, revealed indications of mild memory impairment and impaired attention/focus on serial seven testing and that the Veteran was able to read and understand directions without evidence of slowed thought or confusion.  Overall, it was assessed (2009 examination report) that the Veteran had difficulty establishing and maintaining effective work and social relationships and difficulty understanding complex commands due to decreased memory and concentration, all of which are consistent with the continued assignment of a 50 percent evaluation.  

The Veteran and his wife maintain that the Veteran's PTSD has hindered his promotion potential and salary.  While there are indications that the Veteran's behavior may have an impacted his career, the Board has no firm evidence from the Veteran's employer establishing that his PTSD is the root of all of his professional problems.  Hence, the statements and testimony of the Veteran and his wife to this effect are merely speculative and as such lack probative value. 

The GAF scores assigned during the appeal period have been indicative, generally, of moderate impairment.  In this regard, GAF scores of 56-58, 55 and 60 were assigned upon QTC examinations of November 2003, May 2005 and July 2009, respectively.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning, and in this case, the scores reflect that the symptomatology was essentially unchanged throughout the course of the appeal period and that the scores were consistent with the assignment of a 50 percent evaluation.  The Board notes that a GAF score of 45 was assigned upon an evaluation conducted by a Vet Center counselor in November 2008, indicative of serious symptoms or a serious impairment.  However that score represented an isolated finding which was comparatively an aberration when evaluated in light of the clinical evidence and findings which were made previous and subsequent to that time and which failed to reveal that level of impairment for the majority of the appeal period.   

The Board acknowledges that the appellant, in advancing this appeal, believes that his PTSD disability has been more severe than the assigned disability rating reflects.  He maintains that he experiences problems with his work and daily activities that are due to the PTSD disability.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence and clinical findings comporting with the applicable rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the PTSD disability on appeal.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (generally, the Board has been directed to consider only those factors contained wholly in the rating criteria).  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to PTSD since they consider the overall industrial impairment due to his psychiatric illness.  The statements and lay testimony of the Veteran and his spouse have also been considered together with the probative medical evidence clinically evaluating the severity of the PTSD disability symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

As explained herein neither the lay nor clinical evidence provides a basis in this case for the assignment of an initial rating in excess of 50 percent for PTSD for the portion of the appeal period prior to July 2, 2009, as the findings needed for the next higher evaluation are not currently demonstrated.  As such , the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for any portion of the appeal period extending from May 29, 2003 to July 1, 2009.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable and that claim must be denied.

	Extraschedular Consideration and TDIU

In this case, the Veteran has requested extraschedular consideration based on contentions that his PTSD has caused marked interference with employment, in the form of hindering his promotion potential and depressing his salary level, in light of his education and experience.  An increased evaluation for the PTSD disability could be granted on an extraschedular basis if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The record reflects that the appellant has not required any hospitalization for the service-connected PTSD disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the currently assigned initial 50 percent rating, even with consideration of the Veteran's contentions of marked interference with employment caused by PTSD.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the PTSD disability would be in excess of that contemplated by the assigned 50 percent rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds no evidence that the PTSD disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for PTSD, but the required manifestations have not been shown in this case.  The Board further finds no evidence of an exceptional disability picture in regard to the PTSD disability.  In this case, the reported symptomatology of the PTSD disability fits squarely within the relevant rating scheme for psychiatric disabilities.  In short, the rating criteria contemplate not only the appellant's symptoms but the severity of the disability.  The appellant has not offered any persuasive evidence of symptoms due to the PTSD disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the PTSD disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record reflects that the Veteran has been employed full time as an engineer for the entirety of the appeal period.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

ORDER

An initial evaluation in excess of 50 percent for PTSD for the portion of the appeal period extending from May 29, 2003 to July 1, 2009, is denied.

REMAND

A remand is warranted in this case with respect to the claim for an evaluation in excess of 50 for PTSD for the portion of the appeal period extending from July 2, 2009, forward.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

In hearing testimony provided by the Veteran in September 2010, he specifically maintained that the severity of his PTSD had increased since last evaluated by QTC on July 1, 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's PTSD.  In this regard, the Veteran has asked that if possible, the examination be conducted by VA instead of by a contracting facility, such as QTC.  To the extent possible, an attempt will be made to accommodate the Veteran's request.

The Board also notes that VA treatment records dated through October 2010 have been associated with the claims file.  These records reflect that the Veteran has received ongoing treatment for PTSD.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  For this reason VA treatment records dated from October 2010, forward, will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to increased rating claim for PTSD that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA outpatient psychiatric records dated from October 2010, forward.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA psychiatric examination in order to assess the severity of his service-connected PTSD.  If possible, the examination should be scheduled at the nearest available VA facility per the Veteran's request (as opposed to being conducted by a contracted source, such as QTC).  

The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  All necessary and indicated special studies or tests, to include psychological testing, shall be accomplished.  The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history pertinent to the appeal period extending from July 2, 2009.  The Veteran's employment history and status should also be provided and clarified to include indicating whether the Veteran is currently employed.  

The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD and the examiner is asked to assign a numerical code under the Global Assessment of Functioning (GAF) scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  In doing so, the examiner is asked to reconcile the previously assigned GAF scores applicable to the appeal period, to the extent possible.  In addition, the examiner should specifically address whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment (in the event that the Veteran is no longer employed).  The examiner shall also describe how the symptoms of his service-connected PTSD affect his social and industrial capacity.  

While the symptoms provided in the rating criteria are not an exclusive or exhaustive list of symptomatology that may be considered, see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the examiner should comment on the Veteran's thought processes, communication, personal appearance and hygiene, behavior, orientation in all spheres, work and family relations, speech, affect, abstract thinking, mood, memory, and ability to understand complex commands.  The examiner should also address the presence or absence of the following: delusions or hallucinations; suicidal ideation; impaired impulse control, anxiety, suspiciousness, or panic attacks; and obsessive rituals which interfere with routine activities.  

A complete rationale for all opinions expressed should be provided in the report.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  

4.  The RO/AMC should then readjudicate the Veteran's claim for an increased evaluation for PTSD for the portion of the appeal period extending from July 2, 2009, to include consideration of evidence dated or added to the file subsequent to that date.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court f Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


